DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashiko (WO 2011/122695) in view of Gut et al (US 2011/0162860), hereinafter Gut.

Regarding claim 1, Mashiko discloses a control method for a power tool (Fig. 1) for rotary tools, comprising:
Providing continuous rotation to a tool holder in a forward direction about a working axis by a rotary drive in response to an actuation of an operating switch (Para. 0099), the tool holder having an inserted drill bit (Para. 0009);
Interrupting the continuous rotation in the forward direction by a protective process when a protective device detects blocking of the tool holder (Para. 0099) (Para. 00119-00124),
Wherein the protective process comprises executing one or more cycles in which the rotary drive is actuated successively (Para. 00119-00124) according to a rotary motion in a reverse direction and according to a rotary motion in the forward direction (Para. 00119-00124) wherein, during the protective process, a motor controller feeds into the electric motor a first current pulse for the first amount of energy and feeds a second current pulse for the second amount of energy in one cycle (Para. 00128-00133), (Para. 00128-00133, duration of first current pulse is shorter than duration of second current pulse); and,
Supplying the rotary drive with a first amount of energy for the rotary motion in the reverse direction (Para. 00119-00124), and with a second amount of energy for the rotary motion in the forward direction (Para. 00119-00124), wherein the first amount of energy is smaller than the second amount of energy (Para. 00119-00124) (Fig. 8 and 9) and wherein the continuous rotation in the reverse direction is less powerful than the continuous rotation in the forward direction (Para. 00119-00124) (Para. 00128-00133).
Mashiko does not expressly disclose that the blocking of the tool holder is when the drill bit becomes blocked in a borehole.
However, Gut teaches a protective device (Para. 0020) detecting blocking of a tool holder when the drill bit becomes blocked in a borehole (Para. 0020).
It would have been obvious to a person of ordinary skill in the art having the teachings of Mashiko and Gut at the effective filing date of the invention to modify the device of Mashiko to include detecting when the drill bit becomes blocked in a borehole.  A person of ordinary skill in the art would have been motivated to make such change in order to protect the user from being injured if the torque becomes too high (Gut, Para. 0020).

Regarding claim 2, Mashiko discloses the first amount of energy is between 75% and 95% of the second amount of energy (Para. 00134-00138).

Regarding claims 4 and 8, Mashiko discloses the control method wherein, during the protective process, a motor controller feeds into the electric motor a first current pulse for the first amount of energy and feeds a second current pulse for the second amount of energy in one cycle (Para. 00128-00133) (Para. 00134-00138), wherein an amplitude of the first current pulse is less than an amplitude of the second current pulse (Para. 00128-00133) (Para. 00134-00138) (Fig. 8 and 9, the amplitude of first current pulse is less than the amplitude of the second current pulse).

Regarding claims 5, 9-11, 18, and 19, Mashiko discloses the control method wherein a difference between the first amount of energy and the second amount of energy is increased stepwise in successive cycles (Para. 00119-00124) (Para. 00128-00133) (Fig. 8 and 9, current is increased in a stepwise direction in the forward direction, meaning the energy is also increased stepwise).

Regarding claims 6, 12-17, and 20, Mashiko discloses the control method wherein during the protective process, the protective device monitors a rotational speed (Fig. 2, item 75), deactivates the protective process in response to an exceedance of a threshold value by the rotational speed, and continues the continuous rotation in the forward direction (Para. 0090) (Para. 00128-00133) (Para. 00134-00138). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731